Title: To Thomas Jefferson from William Irvine and John Kean, 8 July 1791
From: Irvine, William,Kean, John
To: Jefferson, Thomas



Sir
Philadelphia July 8th: 1791

The great loss of papers in the several States, but more especially in those to the Southward, renders it necessary for us to seek information from every source, in order to form the best possible judgement on their respective claims.
We have reason to believe that many papers filed in the office of the late Secretary of Congress and which have fallen under your care, will throw material light on the expenditure of the States alluded to—such as letters &ca from the Governors of the States—Generals commanding in seperate departments—Committees of Congress and Heads of departments.
The secret Journals of Congress may also be serviceable—because claims are made said to be authorised by them and others are also made which are said to be authorised by discretionary powers vested in General officers of the United States.
To enable us to gain proper information we have to sollicit your permission, that we may be allowed from time to time to make such extracts from any books or papers in your office as will assist us in the business before us, which may be done either by one of our own body or by a confidential person to be appointed for that purpose.—With sentiments of high esteem We are Sir Your most obedient & very humble servants,


Wm. Irvine
}
Commissioners of Accounts


John Kean


